Third District Court of Appeal
                                State of Florida

                             Opinion filed April 5, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D17-0365
                    Lower Tribunal Nos. 95-7991 & 95-10717
                              ________________


                         Toronto Antonio Flanders,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Martin Zilber, Judge.

      Toronto Antonio Flanders, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before EMAS, LOGUE and LUCK, JJ.

      LUCK, J.

      In 1996, Toronto Antonio Flanders pleaded guilty in case number F95-

10717 to attempted first degree murder (a life felony), attempted armed robbery (a
second degree felony), unlawful possession of a firearm while engaged in a

criminal offense (a second degree felony), and unlawful possession of a firearm by

a convicted felon (a second degree felony); and in case number F95-7991 to armed

robbery (a first degree felony), unlawful possession of a firearm by a convicted

felon (a second degree felony), and resisting an officer without violence (a

misdemeanor). As to the attempted first degree murder, attempted armed robbery,

and armed robbery counts, Flanders was sentenced as an habitual violent felony

offender to thirty five years in state prison, with a fifteen year mandatory minimum

term. As to the two counts of unlawful possession of a firearm by a convicted

felon, Flanders was sentenced as an habitual violent felony offender to thirty years

in state prison with a ten year mandatory minimum sentence.

      Flanders moved to correct his illegal sentence pursuant to Florida Rule of

Criminal Procedure 3.800(a) because “the habitual offender statute in existence at

the time [he] committed his offenses,” March 1995, “did not provide [for an]

enhanced habitual offender penalty for [a] defendant who committed [a] life

felony.” Flanders asked to correct his sentence by removing the habitual violent

felony offender designation.

      The trial court granted in part and denied in part Flanders’ motion. The trial

court granted the motion as to Flanders’ sentence for attempted first degree murder

because that charge was a life felony and the habitual violent felony offender



                                         2
statute, section 775.084(4) (1995), Fla. Stat., did not provide for an enhanced

sentence in life felony cases committed prior to October 1, 1995. The trial court

corrected the attempted first degree murder sentence by removing the habitual

violent felony offender designation and fifteen year mandatory minimum. As to

the rest of Flanders’ sentence, the trial court denied the motion.

      Flanders appealed, and we affirm. The version of the habitual violent felony

offender statute in effect at the time Flanders committed his crimes, March 1995,

did not permit enhanced and mandatory minimum penalties for life felonies.

Lamont v. State, 610 So. 2d 435, 438 (Fla. 1992) (holding “that one convicted of a

life felony is not subject to enhanced punishment as a habitual offender under

section 775.084”).1 The trial court properly corrected only the portion of Flanders’

sentence that was illegal – the habitual violent felony offender enhancements on

the attempted first degree murder charge – and left the remaining, legal portions of

the sentence intact and untouched.

      That is what the Florida Supreme Court did in Lamont. There, the defendant

(Andre Lamont) had been sentenced as an habitual violent felony offender for

armed sexual battery (a life felony), armed burglary (a first degree felony), and


1 The Legislature amended section 775.084 to include life felonies effective for
crimes committed on or after October 1, 1995. Lafleur v. State, 661 So. 2d 346,
349 n.1 (Fla. 3d DCA 1995) (“We note also that, effective October 1, 1995, the
legislature has overruled Lamont by providing that life felonies are subject to
habitual offender sentencing.”).

                                          3
armed kidnapping (which was reclassified as a life felony under section

775.087(a)(1)). Id. at 436. The Florida Supreme Court concluded that it was error

to sentence the defendant as an habitual violent felony offender for the life

felonies, but found it was not error to apply the enhancement to the defendant’s

conviction for armed burglary, which was a first degree felony, because the

habitual violent felony offender statute included enhancements for first degree

felonies.   Id. at 438-39.    The Court approved the district court’s decision

“upholding the application of the habitual offender statute to [the] armed burglary

conviction,” and quashed the decision finding that the statute applied to the life

felonies. Id. at 439.

      Here, as in Lamont, the trial court corrected the portion of Flanders’

sentence that applied the habitual violent felony offender statute to his life-felony

attempted first degree murder charge, and denied the Rule 3.800(a) motion as to

the rest. We affirm.




                                         4